UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14CINFORMATION Information Statement Pursuant to Section 14(c) of the SecuritiesExchange Actof 1934 Check the appropriate box: ☐ Preliminary Information Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ☒ Definitive Information Statement EAST SHORE DISTRIBUTORS, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below perRules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant toExchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided byRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: EAST SHORE DISTRIBUTORS, INC. 8335 Sunset Boulevard, Suite #238 West Hollywood, CA 90069 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT OF OUR MAJORITY STOCKHOLDER Dear Stockholders: We are writing to advise you that our Board of Directors and the holders of a majority of our outstanding common stock have approved: ● an amendment to our Articles of Incorporation to change the name of the Company to “Crimson Forest Entertainment Group Inc.”; and ● an amendment to our Articles of Incorporation to increase our authorized common stock from 100,000,000 to 500,000,000 shares. This action was approved on March 10, 2014 by our Board of Directors. Further, this action was approved by a majority of our stockholders by written consent in lieu of a special meeting effective March 10, 2014 in accordance with the relevant sections of our bylaws and the Nevada Revised Statutes. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you.The accompanying Information Statement is furnished only to inform stockholders of the action taken by written consent described above before they take effect in accordance with Rule 14c-2, promulgated under the Securities Exchange Act of 1934, as amended.The Information Statement is first being mailed to you on or about May 23, 2014. The Information Statement is for information purposes only and explains the action taken by written consent.Please read the accompanying Information Statement and accompanying exhibits carefully. Sincerely, Jonathan Lim Chief Executive Officer May 23, 2014 EAST SHORE DISTRIBUTORS, INC. 8335 Sunset Boulevard, Suite #238 West Hollywood, CA 90069 INFORMATION STATEMENT REGARDING ACTION TO BE TAKEN BY WRITTEN CONSENT OF MAJORITY STOCKHOLDERS IN LIEU OF A SPECIAL MEETING We are not asking you for a proxy, and you are requested not to send us a proxy.
